       Case: 1:19-cv-00869 Document #: 1 Filed: 02/12/19 Page 1 of 5 PageID #:1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
LABORERS’ PENSION FUND and          )
LABORERS’ WELFARE FUND OF THE       )
HEALTH AND WELFARE DEPARTMENT       )
OF THE CONSTRUCTION AND GENERAL     )
LABORERS’ DISTRICT COUNCIL OF       )
CHICAGO AND VICINITY, THE CHICAGO   )
LABORERS’ DISTRICT COUNCIL          )
RETIREE HEALTH AND WELFARE FUND     )
and CATHERINE WENSKUS, Administrator)
of the Funds,                       )
                                    )
                   Plaintiffs,      )
                                    )
       v.                           )                       Case No.
                                    )
SIGNATURE DEMOLITION SERVICES, INC. )
                                    )
                   Defendant.       )
                                          COMPLAINT
        Plaintiffs Laborers’ Pension Fund and Laborers’ Welfare Fund of the Health and Welfare
Department of the Construction and General Laborers’ District Council of Chicago and Vicinity (the
“Funds”), and Plaintiff Catherine Wenskus (“Wenskus”), Administrator of the Funds, by their
undersigned attorneys, and for their Complaint against Defendant Signature Demolition Services,
Inc., state as follows:
                                            COUNT I
                          (Failure To Pay Employee Benefit Contributions)
        1.      Jurisdiction is based on Sections 502(e)(1) and (2) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §1132(e)(1) and (2); Section 301(a)
of the Labor Management Relations Act (“LMRA”) of 1947 as amended, 29 U.S.C. §185(a); and
28 U.S.C. §1331.
        2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), and
28 U.S.C. §1391(a) and (b).
        3.      The Funds are multiemployer benefit plans within the meaning of Sections 3(3) and
3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). The Funds have offices, conduct business and
administer the plans within this District. Wenskus is the Administrator of the Funds, and has been
       Case: 1:19-cv-00869 Document #: 1 Filed: 02/12/19 Page 2 of 5 PageID #:2



duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of employer
contributions owed to the Funds and to the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund, and with respect to the collection by the Funds of amounts
which have been or are required to be withheld from the wages of employees in payment of Union
dues for transmittal to the Construction and General Laborers’ District Council of Chicago (the
“Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within the meaning of
Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
       4.      Defendant Signature Demolition Services, Inc. (hereinafter “the Company”), is an
active corporation in Illinois according to the Illinois Secretary of State. The Company does business
within this District and is an Employer within the meaning of Section 3(5) of ERISA, 29 U.S.C.
§1002(5), and Section 301(a) of LMRA, 29 U.S.C. §185(a).
       5.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The
Union and the Company are parties to a collective bargaining agreement (“Agreement”). (A copy
of the “short form” Agreement entered into between the Union and the Company, which Agreement
adopts and incorporates a Master Agreement between the Union and various employer associations,
and also binds the Company to the Funds’ respective Agreements and Declarations of Trust, is
attached hereto as Exhibit A.)
       6.      The Funds have been duly authorized by the Chicago Laborers’ District Council
Retiree Health and Welfare Fund (“Retiree Welfare Fund”), the Construction and General Laborers’
District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest
Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety Council
(the Safety Fund”), the Laborers’ Employers’ Cooperation & Education Trust (“LECET”), the
Contractors’ Association of Will and Grundy Counties (the “Will County Fund”), the Chicago
Demolition Contractors’ Association (“CDCA”), the Chicago Area Independent Contractors
Association (“CAICA”), the Illinois Road Builders Association (“IRBA”), and the CDCNI/CAWCC
Contractors’ Industry Advancement Fund (the “Wall & Ceiling Fund”), the CISCO Uniform
Drug/Alcohol Abuse Program (“CISCO”), the Laborers’ District Council Labor Management


                                                  2
       Case: 1:19-cv-00869 Document #: 1 Filed: 02/12/19 Page 3 of 5 PageID #:3



Committee Cooperative (“LDCMC”), and the Illinois Small Pavers Association (“ISPA”) to act as
an agent in the collection of contributions due to those funds.
       7.     The Agreement, the Funds’ respective Agreements and Declarations of Trust, the
Retiree Welfare Fund’s Agreement and Declaration of Trust, and the Training Fund Agreement and
Declaration of Trust (collectively referred to as “Trust Agreements), obligate the Company to make
contributions on behalf of its employees covered by the Agreement for pension benefits, health and
welfare benefits, retiree health and welfare benefits and for the training fund, and to submit monthly
remittance reports in which the Company, inter alia, identifies the employees covered under the
Agreement and the amount of contributions to the Funds remitted on behalf of each covered
employee. Pursuant to the terms of the Trust Agreements contributions which are not submitted in
a timely fashion are assessed liquidated damages plus interest.
       8.      The Agreement and the Trust Agreements further obligates the Company to procure,
carry and maintain a surety bond to guarantee payment of wages, Pension and Welfare contributions
for the duration of the Agreement.
       9.      Notwithstanding the obligations imposed by the Agreement, the Company has:
       (a)     failed to report contributions owed to Plaintiff Laborers’ Pension Fund from October
2018 to the present, and failed to pay contributions to said Fund from October 2018 to the present,
thereby depriving the Laborers’ Pension Fund of contributions, income and information needed to
administer the Fund and jeopardizing the pension benefits of the participants and beneficiaries; and
       (b)     failed to report all contributions owed to Plaintiff Welfare Fund of the Health and
Welfare Department of the Construction and General Laborers’ District Council of Chicago and
Vicinity from October 2018 to the present, and the pay contributions due to said Fund from October
2018 to the present, thereby depriving the Welfare Fund of contributions, income and information
needed to administer the Fund and jeopardizing the health and welfare benefits of the participants
and beneficiaries; and
       (c)     failed to report and pay all contributions owed to Laborers’ Training Fund from
October 2018 to the present, thereby depriving the Laborers’ Training Fund of contributions, income
and information needed to administer the Fund and jeopardizing the training fund benefits of the


                                                  3
       Case: 1:19-cv-00869 Document #: 1 Filed: 02/12/19 Page 4 of 5 PageID #:4



participants and beneficiaries.
        (d)     failed to report and pay all contributions owed to the Chicago Laborers’ District
Council Retiree Health and Welfare Fund from October 2018 to the present, thereby depriving the
Laborers’ Retiree Health and Welfare Fund of contributions, income and information needed to
administer the Fund and jeopardizing the training fund benefits of the participants and beneficiaries.
        (f)     failed to maintain a surety bond to guarantee the payment of wages, Pension and
Welfare contributions.
        (e)    failed to remit timely contributions for the period from July 2018 through the present
accumulating late fees in excess of $16,000.00.
        10.     Despite demand duly made the Company has not paid the required contributions or
other sums due.
        11.   All conditions precedent to requiring contributions and reports to the Funds have
been met.
        12.     The Company’s actions in failing to make timely reports and contributions violate
Section 515 of ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA. 29 U.S.C. §185.
        13.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), and the terms of the
Funds’ Trust Agreements, the Company is liable to the Funds for unpaid contributions and related
amounts, as well as interest and liquidated damages on the unpaid contributions, reasonable
attorneys’ fees and costs, and such other legal and equitable relief as the Court deems appropriate.
        WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against Defendant
Signature Demolition Services, Inc., for the amounts of contributions owed to date together with all
accrued delinquencies after suit, interest, liquidated damages, attorneys’ fees and costs, directing the
Company to obtain and maintain a surety bond to guarantee payment of wages, Pension and Welfare
contributions as required by the Agreement, and an order directing Defendant to timely submit
reports and upon demand by Plaintiffs submit to an audit, and any other legal and equitable relief as
the Court deems appropriate.
                                             COUNT II
                                   (Failure To Pay Union Dues)
        14.     Plaintiff realleges paragraphs 1 through 8 of Count I.


                                                   4
       Case: 1:19-cv-00869 Document #: 1 Filed: 02/12/19 Page 5 of 5 PageID #:5



        15.     Pursuant to the Agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers union
dues which have been deducted from the wages of covered employees.
        16.     Notwithstanding the obligations imposed by the Agreement, the Company has failed
to withhold and/or to report to and forward the union dues deducted or the Union dues that should
have been deducted from the wages of employees for the period from September 2018 to the present,
thereby depriving the Union of income.
        17.     Pursuant to the Agreement, the Company is liable to the Fund for the unpaid union
dues, as well as reasonable attorneys’ fees, as the Union’s collection agent, and costs, and such other
legal and equitable relief as the Court deems appropriate.
        18.     The Company’s actions have violated and are violating Section 301(a) of the LMRA,
29 U.S.C. § 185(a).
        WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against
Defendant, Signature Demolition Services, Inc., for the amount of the union dues owed to date
together with all attorneys’ fees and costs, and any other legal and equitable relief as the Court deems
appropriate.


                                                        By:     /s/Karen I. Engelhardt
                                                                Attorneys for Plaintiff

Karen I. Engelhardt
Sara S. Schumann
Ryan M. Thoma
ALLISON, SLUTSKY & KENNEDY, P.C.
230 West Monroe Street Suite 2600
Chicago, Illinois 60606
(312) 364-9400
kie@ask-attorneys.com

February 12, 2019




                                                   5
